United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Akron, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1896
Issued: February 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 12, 2013 appellant, through his attorney, filed a timely appeal from a July 3,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained any permanent impairment to his lower
extremities as a result of his work-related injuries, warranting a schedule award.
FACTUAL HISTORY
On August 7, 1999 appellant, then a 46-year-old mailhandler, filed an occupational
disease claim alleging that his bilateral knee conditions were due to the heavy lifting and pulling
of containers and boxes in his federal employment. He first realized his condition was caused by
1

5 U.S.C. §§ 8101-8193.

his employment in July 1998. Appellant has a history of nonwork-related knee conditions and
surgeries, which predate this claim. He has worked with restrictions since July 1998. OWCP
accepted the claim for aggravation of bilateral patella malalignment. Medical and wage-loss
compensation benefits were authorized.
On July 7, 2006 appellant filed a Form CA-7 claim for a schedule award. In an August 8,
2006 report, Dr. Peter R. Ricci, a Board-certified orthopedic surgeon, opined that appellant had
25 percent permanent impairment due to continued pain in his knees. Following appropriate
development, OWCP denied the claim by decision dated September 14, 2007 on the grounds
Dr. Ricci’s report failed to provide the necessary information upon which to base a permanent
partial impairment rating.
On November 20, 2009 appellant filed another claim for a schedule award. In a
November 27, 2009 report, Dr. William N. Grant, a Board-certified internist and second opinion
examiner, opined under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) that appellant had 36 percent left lower
extremity impairment and 36 percent right lower extremity impairment.
Following questions raised by its medical adviser regarding Dr. Grant’s report, OWCP
directed appellant to a second opinion examination with Dr. Manhal A. Ghanma, a Boardcertified orthopedic surgeon, to resolve the question of entitlement to a schedule award due to
residuals of the work-related injury. In a June 1, 2010 report, Dr. Ghanma opined that appellant
reached maximum medical improvement on July 21, 1998. He concluded that based solely on
the allowed conditions of aggravation of bilateral knees of bilateral patellar malalignment, no
additional treatment was necessary and there were no permanent disabling injury residuals.
Thus, Dr. Ghanma opined that appellant had zero percent impairment to his lower extremities.
On July 13, 2010 an OWCP medical adviser concluded that the medical evidence did not
support a measurable permanent impairment to a scheduled member.
By decision dated September 17, 2010, OWCP denied appellant’s claim for a schedule
award.
By letter dated September 23, 2010, appellant’s attorney requested an oral hearing and
submitted additional reports from Dr. Grant dated September 8 and October 20, 2010 on the
issue of appellant’s bilateral lower extremity impairment.2 OWCP subsequently determined that
a conflict in medical evidence existed between Dr. Grant and Dr. Ghanma over whether
appellant had continuing residuals of a work-related condition and whether there was any
permanent impairment due to the work injury. By decision dated January 7, 2011, OWCP’s
hearing representative vacated OWCP’s decision dated September 17, 2010 and remanded the
case for OWCP to prepare a statement of accepted facts and refer appellant and the case record
to an appropriate Board-certified specialist for an impartial medical examination.

2

In his September 8 and October 20, 2010 reports, Dr. Grant opined that appellant reached maximum medical
improvement and has 59 percent impairment based on Table 16-23, page 549 of A.M.A., Guides.

2

In a February 20, 2011 report, Dr. Kenneth W. Chapman, a Board-certified orthopedic
surgeon selected as the impartial medical specialist, noted his review of the statement of
accepted facts and the record and set forth examination findings. He noted that his physical
examination findings coincided more with the examination of Dr. Ghanma than that of
Dr. Grant. Dr. Chapman stated that his examination findings did not reveal large synovial
changes or a flexion contracture of 10 degrees and 60 degrees flexion in either knee as reported
by Dr. Grant. Rather, he opined that, while appellant walked with a cane and had a somewhat
unsteady gait, it was secondary to the osteoarthritis in his knees, which were unrelated to the
allowed condition of bilateral patella malalignment. Dr. Chapman opined that appellant did not
suffer from any residuals from the accepted work condition of July 21, 1998 and the
degenerative arthritis of his knees was unrelated to a malalignment of his patella tendon, which
he noted was not found on examination. He stated that, while he did not know how the diagnosis
of bilateral patella malalignment was arrived, he could not say when it ceased or resolved.
Dr. Chapman explained that for appellant to injure his knee as described, be sent home from the
hospital and return to work in two to three days it was unlikely that appellant had sustained a
significant patellofemoral malalignment or dislocation. He further opined that appellant did not
have any significant residual from the injury. Dr. Chapman stated that appellant’s problems with
his knees at the present time were related to degenerative arthritis. He stated that the
degenerative arthritis would not cease or resolve until he has surgery, which was indicated for a
knee replacement as opposed to arthroscopic debridement. Dr. Chapman stated, however, that
further imagining studies of appellant’s knees would be needed for a surgical decision and any
surgery would be unrelated to appellant’s July 21, 1998 work injury.
Dr. Chapman opined that, while appellant has no residuals from his bilateral patella
malalignment, he did not believe that he was capable of performing a mailhandler position on an
unrestricted basis because of the severe degenerative arthritis of the knees. He stated that while
appellant could perform the position he was doing with the forklift, apparently that work was no
longer available and that was the reason appellant was laid off. Dr. Chapman further explained
that while he would return appellant to work with no restrictions with regard to the allowed
injury, he would not be able to return to work required for a postal worker because of the
degenerative arthritis of his knees, which was unrelated to the July 21, 1998 work injury. With
regard to the accepted aggravation, he stated that he suspected the aggravation ceased a very
short time after appellant returned to work after the initial injury on July 21, 1998, which
Dr. Ghanma also indicated. Dr. Chapman stated that this was not a permanent problem and
appellant reached maximum medical improvement approximately three months after his July 21,
1998 work injury. He stated that appellant’s problem with his knees was related to degenerative
arthritis, which was unrelated to the July 21, 1998 work injury. Dr. Chapman stated that there
was no recommendation for future medical care or treatment for the allowed condition as it had
resolved. He also noted that while appellant had a decrease in range of motion of his left knee
and full range of motion of the right knee, the decrease in range of motion of the left knee was
not related to his allowed condition, so he had zero percent impairment for both of his knees
secondary to the allowed condition from the July 21, 1998 work injury. Thus, Dr. Chapman
opined under the sixth edition of the A.M.A., Guides that appellant had zero percent impairment
for both knees from the allowed condition from the July 21, 1998 work injury.
By decision dated September 8, 2011, OWCP denied appellant’s claim for a schedule
award. Determinative weight was accorded to Dr. Chapman’s impartial medical report.
3

By decision dated September 12, 2011, OWCP terminated appellant’s wage-loss and
medical benefits effective September 13, 2011.3
On September 13, 2011 appellant, through counsel, disagreed with OWCP’s
September 8, 2011 decision and requested a telephonic hearing, which was held on
December 15, 2011.
In a December 22, 2011 report, Dr. John L. Dunne, an osteopath, provided a history of
the injury, reviewed medical records and provided findings on examination. Under the sixth
edition of the A.M.A., Guides, Dr. Dunne set forth his calculations and opined that appellant had
seven percent impairment of the left and right lower extremities for a dislocated left patella,
closed and malaligned bilateral knee. Examination of the right knee revealed no edema or
effusion, normal skin markings and no discomfort of the medial or lateral joint line upon
palpation. Range of motion was zero degrees full extension and 100 degrees of flexion with
complaints of patellar anterior knee pain. Examination of the left knee and lower extremity
revealed zero degrees of extension and 100 degrees of flexion with significant palpable and
audible crepitus on multiple trials, no atrophy of the quadriceps or calf muscle, no effusion, no
tenderness to palpation and complaints of anterior knee pain on patellar compression maneuver.
Under Table 16-3, Dr. Dunne found class 1 impairment for patellar subluxation or dislocation.
He found that appellant had grade modifier 2 for functional history under Table 16-6; grade
modifier 1 for physical examination; and no grade modifiers for clinical studies. Dr. Dunne
utilized the net adjustment formula and found a zero net adjustment. He opined that class 1
impairment for an assessment of patellar subluxation or dislocation with a zero net adjustment
equaled seven percent impairment of the left and right lower extremities.
By decision dated February 29, 2012, an OWCP hearing representative found that further
development of the case file was warranted based on Dr. Dunne’s December 22, 2011 report and
set aside the September 8, 2011 decision. The case was remanded for referral of the case record
and a current statement of accepted facts to OWCP’s medical adviser to review.
OWCP issued an updated statement of accepted facts on March 12, 2012 and referred the
case record to its medical adviser for a determination as to whether appellant had permanent
impairment to the lower extremity as a result of the accepted work injury. In a March 29, 2012
report, an OWCP medical adviser agreed with Dr. Dunne’s calculation under the A.M.A., Guides
that there was seven percent impairment to both the left and right lower extremities.
On May 1, 2012 OWCP requested clarification from its medical adviser as to the
entitlement to a schedule award. It noted the claim was found to have no residuals of the
accepted conditions and zero percent impairment to the bilateral lower extremities in
February 2011.
In a May 17, 2012 report, the medical adviser concluded that, after a review of the
records, appellant’s condition had not changed. He stated that the impairment rating provided by
Dr. Dunne was his own opinion and that he only reviewed medical reports to determine if the
3

By decision dated April 12, 2012, an OWCP hearing representative affirmed OWCP’s September 12, 2011
decision that appellant no longer had residuals of his employment injuries.

4

A.M.A., Guides are correctly applied.
clarification from Dr. Dunne.

The medical adviser suggested that OWCP request

In a November 28, 2012 letter, OWCP requested that Dr. Dunne clarify what changed in
appellant’s condition between February and December 2011 and whether the impairment rating
was based on the accepted work-related condition or preexisting conditions.
In a December 6, 2012 report, Dr. Dunne noted the fact that appellant was hired at the
employing establishment with preexisting osteoarthritis of both knees and described the work
injury as being struck in the knee caps by a heavy lid which knocked appellant to the floor. He
indicated that after the work injury, appellant returned to work in a limited-duty position and his
bilateral knee pain never allowed him to return to full mailhandler capacity. Based on his
examination findings, Dr. Dunne opined that appellant had seven percent impairment to the left
and right lower extremities. He stated that appellant’s history and physical examination
documented a permanent degree of impairment from the time appellant was hired at the
employing establishment. Dr. Dunne also noted his agreement with Dr. Chapman that the
allowed conditions of the claim do not reflect the current findings of impairment but are more
consistent with a degenerative arthritis of both knees that were not directly caused by the work
injury.
By decision dated December 28, 2012, OWCP denied appellant’s claim for a schedule
award as no entitlement was found.
In a January 3, 2013 letter, appellant’s counsel requested a telephonic hearing, which was
held on April 15, 2013. In a January 31, 2013 report, Dr. Dunne stated that there is no dispute
that appellant suffered injuries to the bilateral knees on July 21, 1998 and subsequently
developed chronic bilateral knee pain and an inability to regain full function and restoration to
his usual job duties. He opined that the work incident in 1998 was the direct cause of appellant’s
bilateral knee impairment. Dr. Dunne indicated that he did not know how the patellar dislocation
came about but appellant had demonstrated patella femoral joint pain on examination. He stated
that, while appellant no longer suffers from bilateral patellar dislocations, he now has significant
impairment and moderate disability directly arising from the incident of this claim and the facts
of the case support a diagnosis of a substantial aggravation of a relatively asymptomatic or much
less symptomatic bilateral knee condition that deteriorated to the degree of impairment he
originally assessed.
By decision dated July 3, 2013, an OWCP hearing representative affirmed the
December 28, 2012 denial of the schedule award claim.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

5

loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.7
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH) and if electrodiagnostic testing were done, Clinical Studies (GMCS).8 The net
adjustment formula is (GMFH - CDX) + (GMCS - CDX).9
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA, which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employing establishment, the Secretary shall appoint a third physician
who shall make an examination and resolve the conflict of medical evidence.10 This is called a
referee examination and OWCP will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case.11
ANALYSIS
OWCP accepted the condition of aggravation of bilateral patella malalignment.
Appellant requested a schedule award. Due to a conflict in medical opinion between Dr. Grant,
appellant’s attending physician, and Dr. Ghanma, an OWCP referral physician, regarding
permanent impairment, OWCP referred appellant to Dr. Chapman for an impartial medical
opinion, to resolve the conflict in medical opinion, pursuant to 5 U.S.C. § 8123(a).
In his February 20, 2011 report, Dr. Chapman reviewed the medical record along with a
statement of accepted facts and presented examination findings. He stated that he did not know
how the evaluation of bilateral patella malalignment was arrived, but opined it was unlikely that
appellant had sustained a significant patellofemoral malalignment or dislocation, as he was sent
home from the hospital and returned to work in two to three days. Dr. Chapman opined that
appellant had reached maximum medical improvement three months after the July 21, 1998 work
6

Id.

7

Veronica Williams, 56 ECAB 367, 370 (2005).

8

A.M.A., Guides 533.

9

Id. at 521.

10

5 U.S.C. § 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

11

R.C., 58 ECAB 238 (2006).

6

injury and that no residuals from the bilateral patella malalignment remained. He opined that
appellant had no impairment under the sixth edition of the A.M.A., Guides for any of the
extremities as the allowed condition had resolved. Thus, Dr. Chapman opined that appellant had
zero percent impairment for the extremities due to the accepted conditions. He explained that
appellant’s problems with his knees were related to degenerative arthritis which was unrelated to
the July 21, 1998 work injury and which disabled him from returning to his postal work.
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.12 The Board finds that Dr. Chapman, the
impartial medical examiner, properly found that there was no impairment under the A.M.A.,
Guides as the accepted condition had resolved. Dr. Chapman attributed appellant’s current
condition and impairment to degenerative arthritis, which was unrelated to the July 21, 1998
work injury. His report was sufficiently detailed and well reasoned to resolve the conflict of
medical opinion evidence and establish that appellant had no permanent impairment for schedule
award purposes. The Board finds that Dr. Chapman’s report is entitled to the special weight of
the medical evidence, afforded an impartial medical examiner, with regard to appellant’s
employment-related permanent impairment.
In a December 22, 2011 report, Dr. Dunne opined that appellant had seven percent
impairment for the left and right lower extremities. While an OWCP medical adviser agreed
with Dr. Dunne’s impairment calculation, OWPC requested clarification from Dr. Dunne as to
whether the impairment to appellant’s lower extremities were the result of the accepted work
injury or preexisting conditions. In his December 6, 2012 report, Dr. Dunne opined that, while
appellant has a permanent impairment to the bilateral lower extremities, he agreed with
Dr. Chapman that the current findings of impairment was more consistent with a degenerative
arthritis of both knees that were not directly caused by the work injury. However, in his
January 31, 2013 report, he changed his opinion to find that the work incident in 1998
substantially aggravated a relatively asymptomatic or much less symptomatic bilateral knee
condition and was the direct cause of appellant’s bilateral knee impairment. However Dr. Dunne
opined that appellant no longer suffered from bilateral patellar dislocation, the accepted
condition and appears to relate his impairment to his preexisting condition. His report does not
support an impairment as a result of the accepted employment injury. Medical reports without
adequate rationale on causal relationship are of diminished probative value and do not meet
appellant’s burden of proof.13 Thus, Dr. Dunne’s January 31, 2013 report is of diminished
probative value and insufficient to overcome the weight accorded Dr. Chapman as the impartial
medical examiner or to create a new conflict.14

12

Anna M. Delaney, 53 ECAB 384 (2002); Nathan L. Harrell, 41 ECAB 401, 407 (1990).

13

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

14

Jaja K. Asaramo, 55 ECAB 200, 205 (2004).

7

On appeal, counsel contended that OWCP’s decision was contrary to fact and law. The
Board finds that appellant did not submit sufficient medical evidence to establish that residuals
of the accepted condition remained which caused an impairment under the A.M.A., Guides.
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that he has a ratable impairment of
the bilateral lower extremities causally related to his work injuries.
ORDER
IT IS HEREBY ORDERED THAT the July 3, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

